DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 have been amended to recite “a translation member, translatably and non-rotatably arranged on the bracket”.
As a first matter, the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. (MPEP 2173.05(i)), and there appears to be no basis for the exclusion that has been added to claims 1 and 11.
More importantly though, the present disclosure clearly shows that the translation member is both translatably and rotatably arranged on the bracket with section 1242a of FIG.5-FIG.6 both rotating and sliding between the portions of 1241 about axes A, and so not only does the added limitation not have support, but it appears to be contradicted by the present specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres et al. (US 2021/0034117).

Regarding claim 1 Torres discloses:
An electronic device, comprising: 
two bodies (e.g. left/right 74 FIG.17); and 
at least one hinge structure (e.g. 10 FIG.17), comprising a connecting assembly (e.g. within 22 FIG.1) and two rotating assemblies (e.g. sections of 10 to left and right of 22 FIG.1), wherein the connecting assembly has two first guide portions (e.g. 46, 48 FIG.7), and each of the rotating assemblies is rotatably connected to the connecting assembly (shown e.g. FIG.8) and comprises: 
a bracket (e.g. 14 FIG.6D), having at least one first sliding slot (e.g. 50 FIG.8)); 
a translation member (e.g. 44 FIG.8), translatably and non-rotatably (e.g. 44 moves to right without rotating, as indicated by arrow FIG.8) arranged on the bracket and having a second guide portion (e.g. 44 at edge of 46 FIG.10) and at least one second sliding slot (e.g. where 30 slides in 44 shown FIG.7), wherein the two first guide portions respectively correspond to the second guide portion
a sliding member (e.g. 30 FIG.8), having at least one pillar (e.g. 32 FIG.8), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown/indicated e.g. FIG.8), and the two bodies are respectively connected to the sliding member

Regarding claim 2 Torres discloses:
each of the first guide portions comprises at least one first cam (e.g. edges of 50 FIG.8), and each of the second guide portions comprises at least one second cam (e.g. edges of 46, 48 FIG.7).

Regarding claim 3 Torres discloses:
the connecting assembly comprises two connecting members (e.g. left and right FIG.8), a number of the at least one first cam is two (as indicated e.g. FIG.8), the two first cams are respectively formed on the two connecting members and face each other (as shown e.g. FIG.8), the translation member is located between the two connecting members (shown e.g. FIG.8), a number of the at least one second cam is two (as shown e.g. FIG.8), and the two second cams are respectively formed at two opposite ends of the translation member and respectively face the two first cams (as shown/indicated e.g. FIG.8).

Regarding claim 4 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), and the translation member is translatably disposed on the bracket along a direction parallel to each of the rotation axes (shown e.g. FIG.7).

Regarding claim 5 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), an extending direction of the at least one first sliding slot is perpendicular to each of the rotation axes (as shown e.g. FIG.8), and an extending direction of the at least one second sliding slot is inclined to each of the rotation axes (as shown e.g. FIG.8).

Regarding claim 6 Torres discloses:
each of the rotating assemblies further comprises a rotating shaft (e.g. where 26 attached to 24, 34 FIG.4), the rotating shaft is pivotally connected to the connecting assembly (shown e.g. FIG.2, FIG.4), the bracket is fixedly connected to the rotating shaft (e.g. via 26 FIG.1), and the translation member is translatably sleeved on the rotating shaft (shown e.g. FIG.7).

Regarding claim 7 Torres discloses:
the at least one hinge structure further comprises a linkage mechanism (e.g. 24 FIG.4), and the linkage mechanism is connected between the two rotating assemblies and adapted to drive the two rotating assemblies to rotate synchronously (as indicated e.g. FIG.2, FIG.4).

Regarding claim 11 Torres discloses:
A hinge structure, comprising: 
a connecting assembly (e.g. within 22 FIG.1), having two first guide portions (e.g. 46, 48 FIG.7); and 
two rotating assemblies (e.g. sections of 10 to left and right of 22 FIG.1), each of the rotating assemblies being rotatably connected to the connecting assembly (shown e.g. FIG.8) and comprising: 
a bracket (e.g. 14 FIG.6D), having at least one first sliding slot (e.g. 50 FIG.8); 
a translation member (e.g. 44 FIG.8), translatably and non-rotatably (e.g. 44 moves to right without rotating, as indicated by arrow FIG.8) arranged on the bracket and having a second guide portion (e.g. 44 at edge of 46 FIG.10) and at least one second sliding slot (e.g. where 30 slides in 44 shown FIG.7), wherein the two first guide portions respectively correspond to the second guide portion (e.g. as shown FIG.8) of one of the rotating assembly (indicated e.g. FIG.3) and the second guide portion of another one of the rotating assembly, and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.8); and 
a sliding member (e.g. 30 FIG.8), having at least one pillar (e.g. 32 FIG.8), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown/indicated e.g. FIG.8), so as to drive the at least one pillar to slide along the at least one first sliding slot and the at least one second sliding slot to drive the sliding member to move (shown e.g. between FIG.7-FIG.8).

Regarding claim 12 Torres discloses:
each of the first guide portions comprises at least one first cam (e.g. edges of 50 FIG.8), and each of the second guide portions comprises at least one second cam (e.g. edges of 46, 48 FIG.7).

Regarding claim 13 Torres discloses:
the connecting assembly comprises two connecting members (e.g. left and right FIG.8), a number of the at least one first cam is two (as indicated e.g. FIG.8), the two first cams are respectively formed on the two connecting members and face each other (as shown e.g. FIG.8), the translation member is located between the two connecting members (shown e.g. FIG.8), a number of the at least one second cam is two (as shown e.g. FIG.8), and the two second cams are respectively formed at two opposite ends of the translation member and respectively face the two first cams (as shown/indicated e.g. FIG.8).

Regarding claim 14 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), and the translation member is translatably disposed on the bracket along a direction parallel to each of the rotation axes (shown e.g. FIG.7).

Regarding claim 15 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), an extending direction of the at least one first sliding slot is perpendicular to each of the rotation axes (as shown e.g. FIG.8), and an extending direction of the at least one second sliding slot is inclined to each of the rotation axes (as shown e.g. FIG.8).

Regarding claim 16 Torres discloses:
each of the rotating assemblies further comprises a rotating shaft (e.g. where 26 attached to 24, 34 FIG.4), the rotating shaft is pivotally connected to the connecting assembly (shown e.g. FIG.2, FIG.4), the bracket is fixedly connected to the rotating shaft (e.g. via 26 FIG.1), and the translation member is translatably sleeved on the rotating shaft (shown e.g. FIG.7).

Regarding claim 17 Torres discloses:
further comprising a linkage mechanism (e.g. 24 FIG.4), wherein the linkage mechanism is connected between the two rotating assemblies and adapted to drive the two rotating assemblies to rotate synchronously (as indicated e.g. FIG.2, FIG.4).

Claim(s) 1, 7-11, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanchez et al. (US 2020/0233466).

Regarding claim 1 Sanchez discloses:
An electronic device, comprising: 
two bodies (e.g. 12 FIG.1); and 
at least one hinge structure (e.g. 30 FIG.1), comprising a connecting assembly (e.g. central section of 30 between 36 FIG.3) and two rotating assemblies (e.g. wing sections of 30 overlapping 36 FIG.3), wherein the connecting assembly has two first guide portions (e.g. 52, 56 FIG.3), and each of the rotating assemblies is rotatably connected to the connecting assembly (shown e.g. FIG.3) and comprises: 
a bracket (e.g. 32 FIG.5), having at least one first sliding slot (e.g. 64 FIG.3); 
a translation member (e.g. 54, 58 FIG.4), translatably and non-rotatably (e.g. 54 held to 32 via a slot, preventing relative rotation, paragraph [0025]) arranged on the bracket and having a second guide portion (e.g. two sides of 54 against 52, 56 FIG.4) and at least one second sliding slot (e.g. slot in 58 for 62 shown FIG.4), wherein the two first guide portions respectively correspond to the second guide portion (e.g. as shown FIG.4) of one of the rotating assembly (shown/indicated e.g. FIG.3) and the second guide portion of another one of the rotating assembly, and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.4); and 
a sliding member (e.g. 36 FIG.5), having at least one pillar (e.g. 62 FIG.5), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown FIG.3), and the two bodies are respectively connected to the sliding member (shown/indicated FIG.1) of one of the rotating assembly (shown/indicated e.g. FIG.3) and the sliding member of another one of the rotating assembly, wherein when each of the rotating assemblies rotates relative to the connecting assembly (shown e.g. FIG.4-FIG.5), the at least one first guide portion and the at least one second guide portion guide the translation member to translate relative to the bracket to displace the overlapping position (described paragraph [0023]), so as to drive the at least one pillar to slide along the at least one first sliding slot and the at least one second sliding slot to drive the sliding member and the corresponding body to move (described e.g. paragraph [0025]).

Regarding claim 7 Sanchez discloses:
the at least one hinge structure further comprises a linkage mechanism (e.g. 48 FIG.5), and the linkage mechanism is connected between the two rotating assemblies and adapted to drive the two rotating assemblies to rotate synchronously (as shown e.g. FIG.4 - FIG.5).

Regarding claim 8 Sanchez discloses:
the linkage mechanism comprises a gear set (described e.g. paragraph [0023]).

Regarding claim 9 Sanchez discloses:
when the two bodies are relatively expanded from a closed state or a reversely folded state to an expanded state (shown e.g. FIG.5, FIG.4), each of the sliding members moves in a direction approaching the connecting assembly (shown e.g. from FIG.5 to FIG.4), and when the two bodies are relatively closed from the expanded state to the closed state or relatively reversely folded from the expanded state to the reversely folded state, each of the sliding members moves in a direction away from the connecting assembly (shown e.g. from FIG.4 to FIG.5, described paragraphs [0026], [0028]).

Regarding claim 10 Sanchez discloses:
when the two bodies are in the expanded state, an edge of each of the bodies leans against an edge of the other body (as described e.g. paragraphs [0003], [0019]).

Regarding claim 11 Sanchez discloses:
A hinge structure, comprising: 
a connecting assembly (e.g. central section of 30 between 36 FIG.3), having two first guide portions (e.g. 52, 56 FIG.3); and 
two rotating assemblies (e.g. wing sections of 30 overlapping 36 FIG.3), each of the rotating assemblies being rotatably connected to the connecting assembly (shown e.g. FIG.3) and comprising: 
a bracket (e.g. 32 FIG.5), having at least one first sliding slot (e.g. 64 FIG.3); 
a translation member (e.g. 54, 58 FIG.4), translatably and non-rotatably (e.g. 54 held to 32 via a slot, preventing relative rotation, paragraph [0025]) arranged on the bracket and having a second guide portion (e.g. two sides of 54 against 52, 56 FIG.4) and at least one second sliding slot (e.g. slot in 58 for 62 shown FIG.4), wherein the two first guide portions respectively correspond to the second guide portion (e.g. as shown FIG.4) of one of the rotating assembly (shown/indicated e.g. FIG.3) and the second guide portion of another one of the rotating assembly, and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.4); and 
a sliding member (e.g. 36 FIG.5), having at least one pillar (e.g. 62 FIG.5), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown e.g. FIG.4), wherein when each of the rotating assemblies rotates relative to the connecting assembly (shown e.g. FIG.4-FIG.5), the at least one first guide portion and the at least one second guide portion guide the translation member to translate relative to the bracket to displace the overlapping position (described paragraph [0023]), so as to drive the at least one pillar to slide along the at least one first sliding slot and the at least one second sliding slot to drive the sliding member to move (described e.g. paragraph [0025]).

Regarding claim 17 Sanchez discloses:
a linkage mechanism (e.g. 48 FIG.5), wherein the linkage mechanism is connected between the two rotating assemblies and adapted to drive the two rotating assemblies to rotate synchronously (as shown e.g. FIG.4 - FIG.5).

Regarding claim 18 Sanchez discloses:
the linkage mechanism comprises a gear set (described e.g. paragraph [0023]).

Response to Arguments
Applicant's arguments filed 2022-06-28 have been fully considered but they are not persuasive. The rejection above points out where the prior art of record discloses the argued limitations and the limitations added in amendment.
Applicant argues that because 50 is formed on 12 it is not on 14. 
It is not entirely clear precisely what limitations applicant is arguing here. The exact language of the claim recites “a bracket, having at least one first sliding slot” whether 50 is “formed on” 12 or 14 does not seem relevant to the claim. One of ordinary skill in the art would understand that so long as the bracket has a sliding slot, whether that be a slot in which the bracket slides, or alternatively a slot through the bracket in which other elements slide, the prior art discloses the argued limitation. As FIG.8 of Torres clearly shows that 50 is clearly a sliding slot and shows that the slot 50 has 14 inserted therein (i.e. bracket 14 has at least one first sliding slot 50, in which 14 slides), then it discloses the argued limitation(s).

Applicant argues that because 44 is a gap it cannot disclose the claimed translation member.
It is clear from Torres that one of ordinary skill in the art would understand that helical guide 44 comprises a component piece or a “physical component” of the device of Torres, as Torres (and therefor a PHOSITA) conceives of their own invention. Beyond bare assertion, applicant provides no rationale nor support for why one of ordinary skill in the art, reading the claims in light of the specification without reading limitations from the specification into the claims (MPEP 2111), would exclude 44 from disclosing the claimed translation member.

Applicant argues that 44 is not translatably arranged on the bracket 14.
At least FIG.7 of Torres clearly shows that 44 is formed exactly on 14, and in FIG.8 Torres clearly shows that 44 is formed on at least a bottom/inward edge of 14, and that 44 translates to the right and does not rotate as 14 is rotated, this is precisely what is recited in claim 1. It is unclear from arguments how applicant believes this disclosure is insufficient to disclose the argued limitation(s).

Applicant argues that because portions of 46 and 48 disclose the first guide portions that 44 cannot disclose the second guide portion.
At least FIG.7-FIG.8 of Torres clearly shows element 30 of 14 being guided through the center of 44, and so the second guide portion of 44 and the two first guide portions 46, 48 are not formed as the same component, while the edges of 46/48 serve to define the lateral edges of 44, they are not in and of themselves 44.

Applicant argues that 30 cannot disclose the second sliding slot.
Applicant is either misrepresenting or misinterpreting the rejection of record.
The prior office action does not point to 30 as disclosing the second sliding slot, instead it is pointed out that 30 moves through the second sliding slot in 44 in FIG.7. While the rejection of record points to 30 as disclosing the claimed “sliding member”, which is not the second sliding slot, the means by which Torres discloses the second sliding slot is clarified in the rejection above.

Applicant argues that 32 does not pass through 30.
This argument appears to build upon the misrepresentation or misinterpretation of the rejection of record with regards to element 30 of Torres addressed above.
Element 30 (as pointed out this and the prior action) discloses the claimed sliding member and 30 is shown to have 32 formed off (i.e. “having) of the structure of 30 (shown e.g. FIG.8). Beyond misrepresentation or misinterpretation of the rejection of record it is unclear why applicant believes this is insufficient to disclose the argued limitation(s), as it is unclear why applicant asserts that 32 must pass through 30, but there is no such limitation in the claim(s) that require the sliding member be penetrated by the pillar. At least FIG.8 clearly shows that 32 penetrates into the top edge and slides along the central section of 44.

In general applicant is reminded: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).(MPEP 2111.01(II)).
As the prior art discloses the limitations recited in the argued claims insofar as those limitations would be/(have been) understood by one of ordinary skill in the art without importing limitations from the specification into the claims (etc. see MPEP 2111) Torres anticipates the current claims of record as argued.

Applicant argues in general that Sanchez does not disclose the limitations added in amendment.
The rejection above points out where the limitations added in amendment are disclosed by Sanchez. Insofar as “non-rotatably arranged” may be understood in light of the specification (etc. see MPEP 2111) Sanchez discloses such a limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                   



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841